Citation Nr: 1725544	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for spinal stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1952 to October 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A copy of the transcript of this hearing has been associated with the claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDING OF FACT

The Veteran has a current back disability, diagnosed as spinal stenosis of L3-4, that is etiologically related to his active service.


CONCLUSION OF LAW

Spinal stenosis was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his current back disability is related to an injury incurred in 1955, during naval service.  He testified that he was coming up the hatch of his ship when he fell from a height of about 15 rungs up and landed on his back on cement.  The Veteran stated that his back continued to hurt after the injury, but until recently, he mostly relied on self-treatment to manage the pain.  

As an initial matter, the record contains competent evidence of a current back disability.  VA medical center (VAMC) treatment records show that the Veteran has been diagnosed with spinal stenosis of L3-4.  

The record also reflects that the Veteran incurred an injury during active service.  The Veteran's service treatment records are absent any complaints of or treatment for a back injury.  However, the Veteran testified to falling off a ladder and onto his back during service.  He explained that when he reported to the sick bay, he was given liniment and painkillers, but X-rays were not taken and his complaints were not documented.  The Board finds the Veteran competent and credible in his reports of an in-service back injury.  Therefore, the Board concedes that there is sufficient evidence to show that the Veteran sustained a back injury during active service.  

The probative evidence of record also demonstrates that the Veteran's low back disability is related to service.  The Veteran's VAMC primary care provider, Dr. A. K., provided a medical opinion in May 2017.  According to Dr. A. K., the Veteran's current diagnosis of spinal stenosis is more likely than not due to falling on his back during active service, as he has experienced chronic back pain since the injury.  The Board finds that Dr. A. K.'s medical opinion is adequate and probative as to whether the Veteran's current back disability is related to his in-service injury.  In this regard, Dr. A. K. has knowledge of the Veteran's medical history as his treating physician.  In addition, she considered the Veteran's contentions and provided supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also notes that the Veteran is considered competent to establish the presence of observable symptomatology, such as back pain, and this type of lay testimony "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  

In sum, the Board finds that the Veteran sustained a back injury during service and that Dr. A. K. has provided a competent opinion relating the Veteran's current spinal stenosis to the in-service injury.  Dr. A. K.'s opinion is the most probative evidence of record, and there is no evidence against the claim.  For those reasons, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for spinal stenosis is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for spinal stenosis is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


